Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4 and 5, drawn to an isolated peptide that targets a tumor cell comprising amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 9 and a lyophile attached to the amino terminal amino acid as recited in claim 1.
Group II, claim(s) 8, 11, 17-21 and 23-25, drawn to a composition comprising an anti-cancer drug and a peptide that targets a tumor cell, wherein said peptide comprises amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 9 as recited in claim 8.
Group III, claim(s) 27, drawn to a method of treating a cancer in a subject comprising administering the peptide of claim 1.
Group IV, claim(s) 28, 31, 32, 34-37, 41, 42 and 50, drawn to a method of treating a cancer in a subject comprising administering a composition comprising a peptide, 
Group V, claim(s) 43-46 and 48, drawn to a method of detecting g a cancer cell in a subject comprising administering a composition comprising a peptide, wherein said peptide comprises  amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 9, wherein the peptide is conjugated to a detectable label.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I requires an isolated peptide that targets a tumor cell comprising amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 9 and a lyophile attached to the amino terminal amino acid as defined in instant claims 1 and 4, whereas Group II requires the technical feature a composition comprising an anti-cancer drug and a peptide that targets a tumor cell, wherein said peptide comprises amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 9 as recited in claim 8. Since the groups do not share the same technical feature, unity of invention does not exist. 
Group III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group III drawn to a method of treating a cancer in a subject comprising administering the peptide of claim 1, comprising amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 9, whereas Group IV is drawn to a method of treating a cancer in a subject comprising administering the peptide of claim 1, comprising amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 9 and a lypophile attached to the amino 
Group IV and V lack unity of invention because the groups do not share the same or corresponding technical feature Group IV is drawn to a method of treating a cancer in a subject  comprising administering the peptide of claim 1, comprising amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 9 and a lypophile attached to the amino terminal amino acid and anti-cancer drug whereas Group V is drawn to a method of detecting g a cancer cell in a subject comprising administering a composition comprising a peptide, wherein said peptide comprises  amino acid sequence of SEQ ID NO: 1 to SEQ ID NO: 9, wherein the peptide is conjugated to a detectable label. Since the groups do not share the same technical feature, unity of invention does not exist. 
Due complex nature of the restriction requirement, a telephone call was not made to request an oral election to the above restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.S/           Examiner, Art Unit 1618                                                                                                                                                                                         
/JAKE M VU/Primary Examiner, Art Unit 1618